


Exhibit 10.34

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (this “Agreement”) is entered into as of May 20, 2003,
between Daniel Smith (the “Executive”) and Florists’ Transworld Delivery, Inc.
(“FTD”).

 

WHEREAS, the parties hereto previously entered into a letter agreement dated as
of November 12, 2002 (the “Letter Agreement”), setting forth the terms of the
Executive’s employment with FTD, and, in connection therewith, a Confidentiality
and Non-Competition Agreement dated as of November 12, 2002 (the
“Confidentiality and Non-Competition Agreement”); and

 

WHEREAS, the parties desire to modify certain terms of the Executive’s
employment with FTD and replace and supercede the Letter Agreement with this
Agreement;

 

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
below and in the Confidentiality and Non-Competition Agreement, FTD and the
Executive hereby agree as follows:

 

1.                                                                                      
Duties.  The Executive shall serve as Executive Vice President, FTD.COM or in a
substantially similar position with any entity that acquires FTD or all or
substantially all of FTD’s assets through May 31, 2004 (which term shall
automatically renew for successive one year terms unless FTD provides written
notice of termination to the Executive prior to the end of the initial term or
any renewal term).  The Executive shall perform the duties assigned by FTD from
time to time.  The Executive shall devote the Executive’s entire business time
to the affairs of FTD to the performance of the Executive’s duties under this
Agreement and to the promotion of FTD’s interests.

 

2.                                                                                      
Compensation.  As full compensation for the performance by the Executive of the
Executive’s duties under this Agreement, FTD shall compensate the Executive as
follows:

 

(a)                                                                                 
Base Salary.  During the term of this Agreement, FTD shall pay to the Executive
a base salary set annually by the Board of Directors of FTD or FTD, Inc. or the
Compensation Committee thereof (collectively, the “Board”), such base salary to
initially be $175,000 per year, payable in the periodic installments ordinarily
paid by FTD to employees of FTD at comparable levels to the Executive.  The
Executive shall be entitled to such merit increases in base salary as the Board
may determine, in its discretion.

 

(b)                                                                                
Performance Bonus.  The Executive shall be entitled to participate in a
performance bonus as set by the Board based upon performance criteria to be set
by the Board.

 

(c)                                                                                 
Equity Incentive Awards.  In the event a Change of Control (as hereinafter
defined) occurs during the Executive’s employment, notwithstanding any provision
of this Agreement or any other agreement governing any equity incentive awards
granted to the Executive, any outstanding stock options or restricted stock
awards granted to the Executive by FTD, Inc., FTD or any subsidiary of either
company shall vest in full and become immediately

 

--------------------------------------------------------------------------------


 

exercisable, and any restrictions relating thereto shall lapse, upon the
occurrence of such Change of Control.

 

(d)                                                                                
Paid Vacation.  The Executive shall be entitled to four weeks of paid vacation
per year in accordance with FTD’s policies with respect to vacations then in
effect.

 

(e)                                                                                 
Benefits.  During the term of Executive’s employment hereunder, the Executive
shall be entitled to the additional employment-related benefits (the “Benefits”)
that are made available from time to time to employees of FTD at comparable
levels to the Executive.

 

(f)                                                                                   
Expense Reimbursement.  FTD shall reimburse the Executive, in accordance with
the practice from time to time in effect for other similarly-situated employees
of FTD, for all reasonable and necessary travel expenses and other disbursements
incurred by the Executive, for or on behalf of FTD, in the performance of the
Executive’s duties under this Agreement.

 

3.                                                             Termination
Following a Change of Control.

 

(a)                                                                                 
Involuntary Termination.  If the Executive’s employment hereunder is terminated
(other than by the Executive (except as provided under clause (b) below)) or is
not renewed pursuant to Section 1 during a Change of Control Severance Period
(as hereinafter defined), the Executive shall be entitled to the benefits
provided under Section 4(a) hereof; provided, however, that the Executive shall
not be entitled to such benefits upon the occurrence of one or more of the
following events:

 

(i)                                     the Executive’s death;

 

(ii)                                  if the Executive becomes permanently
disabled within the meaning of, and begins actually to receive disability
benefits pursuant to, the long-term disability plan in effect for, or applicable
to, the Executive immediately prior to the Change of Control; or

 

(iii)                               any event described in Section 4(c) hereof
under the definition of “Cause”.

 

(b)                                                                                
Constructive Termination.  The Executive may terminate the Executive’s
employment hereunder during the Change of Control Severance Period upon the
occurrence of one or more of the following events (regardless of whether any
other reason, other than Cause, for such termination exists or has occurred,
including without limitation other employment), in which case the Executive
shall be entitled to the benefits provided under Section 4(a) hereof:

 

(i)                                     failure to elect or reelect or otherwise
to maintain the Executive in the office or the position, or a substantially
equivalent office or

 

2

--------------------------------------------------------------------------------


 

position, which the Executive held immediately prior to the Change of Control;

 

(ii)                                  (A) a material adverse change in the
nature or scope of the authorities, powers, functions, responsibilities or
duties attached to the position that the Executive held immediately prior to the
Change of Control; (B) a reduction in the Executive’s base salary from the rates
in effect immediately prior to the Change of Control or a material modification
in the scope of the Executive’s right to participate in any bonus program
offered to similarly-situated employees; or (C) the termination or denial of the
Executive’s rights to Benefits at least as great in the aggregate as are payable
thereunder immediately prior to the Change of Control or a reduction in the
scope or value thereof other than a general reduction applicable to all
similarly-situated employees;

 

(iii)                               a change in circumstances following the
Change of Control, including, without limitation, a change in the scope of the
business or other activities for which the Executive was responsible immediately
prior to the Change of Control, which has rendered the Executive unable to carry
out any material portion of the authorities, powers, functions, responsibilities
or duties attached to the position held by the Executive immediately prior to
the Change of Control, which situation is not remedied within 30 calendar days
after written notice of such change given by the Executive;

 

(iv)                              the liquidation, dissolution, merger,
consolidation or reorganization of FTD or transfer of all or substantially all
of its business and/or assets, unless the successor or successors (by
liquidation, merger, consolidation, reorganization, transfer or otherwise) to
which all or substantially all of its business and/or assets have been
transferred (directly or by operation of law) shall have assumed all duties and
obligations of FTD under this Agreement; or

 

(v)                                 the Executive is required to have his
principal location of work changed to any location that is in excess of 50 miles
from the Executive’s principal location of work immediately prior to the Change
of Control.

 

For purposes of this Agreement:

 

(i)                                     “Change of Control” shall mean:

 

(A)                              the acquisition by any individual, entity or
group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934 (the “Exchange Act”)) (a

 

3

--------------------------------------------------------------------------------


 

“Person”) of beneficial ownership (within the meaning of Rule 13d-3 promulgated
under the Exchange Act) of more than 50% of the combined voting power of the
then-outstanding voting securities entitled to vote generally in the election of
directors (“Voting Stock”) of FTD, Inc. or FTD, respectively; provided, however,
that for purposes of this subsection (A), the following acquisitions shall not
constitute a Change of Control:  (1) any acquisition directly from FTD, Inc. or
FTD, (2) any acquisition by FTD, Inc., FTD, any subsidiary of FTD, Inc. or FTD
or any employee benefit plan (or related trust) sponsored or maintained by FTD,
Inc. or FTD or any such subsidiary or (3) any acquisition by any of Perry
Acquisition Partners, L.P., Bain Capital, Inc., Fleet Private Equity Co. Inc. or
any of their respective affiliates;

 

(B)                                a change in a majority of the members of the
Board occurs (1) within one year following the public announcement of an actual
or threatened election contest (within the meaning of Rule 14a-11 under the
Exchange Act) or the filing of a Schedule 13D or other public announcement
indicating a Person intends to effect a change in control of FTD, Inc. or FTD or
(2) as a result of a majority of the members of the Board having been proposed,
designated or nominated by a Person (other than FTD, Inc. or FTD through the
Board or duly authorized committees thereof or through the exercise of
contractual rights);

 

(C)                                consummation of a reorganization, merger or
consolidation or sale or other disposition of all or substantially all of the
assets of FTD, Inc. or FTD (a “Business Combination”), in each case, unless,
following such Business Combination, (1) more than 50% of the Voting Stock of
the entity resulting from such Business Combination is held in the aggregate by
(x) the holders of securities entitled to vote generally in the election of
directors of FTD, Inc. or FTD immediately prior to such transaction, (y) any
employee benefit plan (or related trust) sponsored or maintained by FTD, Inc. or
FTD or such entity or any subsidiary of any of them or (z) any of Perry
Acquisition Partners, L.P., Bain Capital, Inc., Fleet Private Equity Co. Inc. or
any of their respective affiliates and (2) at least half of the members of the
board of directors of the entity resulting from such Business Combination were
members of the Board at the time of the execution of the initial agreement, or
the action of the Board providing for such Business Combination; or

 

4

--------------------------------------------------------------------------------


 

(D)                               approval by the stockholders of FTD, Inc. or
FTD of a complete liquidation or dissolution of FTD, Inc. or FTD; and

 

(ii)                                  “Change of Control Severance Period” shall
mean the period of time commencing on the date of a Change of Control and
continuing until the earliest of (A) the second anniversary of such Change of
Control, (B) the Executive’s death, or (C) the Executive’s retirement.

 

4.                                                                                      
Severance Compensation.

 

(a)                                                                                 
Severance Following a Change of Control.  If the Executive is entitled to
receive benefits pursuant to the terms of Section 3(a) or Section 3(b):

 

(i)                                     The Executive, within five business days
after the Executive’s demand therefor, shall be entitled to a lump sum payment
in an amount equal to (A) base salary for two years (at the highest rate in
effect for any period during the three-year period prior to the date of
termination), plus (B) two times the Executive’s target performance bonus as set
by the Board for the fiscal year in which the Change of Control or the date of
termination occurs, whichever is higher, plus (C) any pro rata performance bonus
to which the Executive may be entitled pursuant to this Agreement for the fiscal
year in which the Change of Control or the date of termination occurs, whichever
is higher; and

 

(ii)                                  For two years following the date of
termination (the “Continuation Period”), the Executive will be provided, at no
cost to the Executive, with (A) health benefits substantially similar to those
which the Executive was receiving or entitled to receive immediately prior to
the date of termination; provided, however, that any such benefits otherwise
receivable by the Executive pursuant to this clause (a)(ii)(A) will be reduced
to the extent comparable benefits are actually received by the Executive from
another employer during the Continuation Period, and any such benefits actually
received by the Executive shall be reported by the Executive to FTD, (B) life
insurance and disability insurance or coverage at least equivalent to that the
Executive was receiving or entitled to receive immediately prior to the date of
termination and (C) reasonable and customary executive outplacement services in
an amount not to exceed $20,000.

 

(b)                                                                                
Other Severance Payments.  FTD shall have the right to terminate the Executive’s
employment at any time during the term of this Agreement by giving the Executive
written notice of the effective date of the termination.  If (i) this Agreement
is not renewed pursuant to Section 1 or (ii) the Executive’s employment is
terminated (A) without Cause by FTD (other than during the Change of Control
Severance Period) or (B) by the Executive following the

 

5

--------------------------------------------------------------------------------


 

Executive’s assignment to a position that represents a material diminution in
the Executive’s operating responsibilities (other than during the Change of
Control Severance Period) (it being understood that a change in the Executive’s
title shall not by itself entitle the Executive to terminate the Executive’s
employment and receive the right to severance payments under this paragraph),
the Executive will be paid (1) continuing salary for one year from the effective
date of any such non-renewal or termination of employment and (2) any pro rata
performance bonus to which the Executive may be entitled pursuant to this
Agreement; provided, however, that in no event shall the Executive be entitled
to any payment under this Section 4(b) if the Executive is in breach of the
Confidentiality and Non-Competition Agreement.

 

(c)                                                                                 
Cause.  For purposes of this Agreement, “Cause” means any of the following
events that FTD or the Board has determined, in good faith, has occurred: (i)
the Executive’s continual or deliberate neglect of the performance of the
Executive’s material duties; (ii) the Executive’s failure to devote
substantially all of the Executive’s working time to the business of FTD and its
subsidiaries or affiliated companies; (iii) the Executive’s engaging willfully
in misconduct in connection with the performance of any of the Executive’s
duties, including, without limitation, the misappropriation of funds or securing
or attempting to secure personally any profit in connection with any transaction
entered into on behalf of FTD or its subsidiaries or affiliated companies; (iv)
the Executive’s willful breach of any confidentiality or nondisclosure
agreements with FTD (including this Agreement) or the Executive’s violation, in
any material respect, of any code or standard of behavior generally applicable
to employees or executive employees of FTD; (v) the Executive’s active
disloyalty to FTD, including, without limitation, willfully aiding a competitor
or improperly disclosing confidential information; or (vi) the Executive’s
engaging in conduct that may reasonably result in material injury to the
reputation of FTD, including conviction or entry of a plea of nolo contendre for
a felony or any crime involving fraud or embezzlement under federal, state or
local laws.

 

5.                                                                                      
Confidential Information and Non-Competition.  The Executive and FTD previously
entered into the Confidentiality and Non-Competition Agreement, which provides
for (a) non-disclosure of confidential information, (b) non-competition and
(c) non-solicitation of customers, suppliers and employees.  The Executive
hereby acknowledges that such agreement shall continue in full force and effect
in accordance with the terms thereof from and after the date hereof and that
such continuing force and effect is a material inducement to FTD’s entering into
this Agreement.  Any severance payment made in accordance with the terms of this
Agreement shall be deemed to constitute consideration for both the Executive’s
termination of employment and the Executive’s agreement regarding
non-competition set forth herein and in the Confidentiality and Non-Competition
Agreement.

 

6.                                                                                      
Limitation on Payments and Benefits.  Notwithstanding any other provision of
this Agreement to the contrary, in the event that it shall be determined (as
hereafter provided) that any payment or distribution by FTD or any of its
affiliates to the Executive

 

6

--------------------------------------------------------------------------------


 

or for the Executive’s benefit, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise pursuant to
or by reason of any other agreement, policy, plan, program or arrangement,
including without limitation any stock option, performance share, performance
unit, stock appreciation right or similar right, or the lapse or termination of
any restriction on or the vesting or exercisability of any of the foregoing,
would be subject to the excise tax imposed by Section 4999 of the Internal
Revenue Code of 1986, as amended (the “Code”) (or any successor provision
thereto), by reason of being considered “contingent on a change in ownership or
control” of FTD within the meaning of Section 280G of the Code (or any successor
provision thereto), or to any similar tax imposed by state or local law, or any
interest or penalties with respect to such taxes, then such payments and
benefits to be paid or provided shall be reduced to an amount (but not below
zero) that would result in the maximum possible net after tax receipts to the
Executive from all such payments or distributions (determined by reference to
the present value determined in accordance with Section 280G(d)(4) of the Code
(or any successor provision thereto) of all such payments net of all such taxes,
or any interest or penalties with respect to such taxes, determined by applying
the highest marginal rate under Section 1 of the Code (or any successor
provision thereto) that applied to the Executive’s taxable income for the
immediately preceding taxable year) (the “Reduced Amount”).  The fact that the
Executive’s payments or benefits may be reduced by reason of the limitations
contained in this paragraph will not of itself limit or otherwise affect any of
the Executive’s other rights other than pursuant to this Agreement.  If it is
determined that the Executive should receive a Reduced Amount, FTD will provide
the Executive notice to that effect and a copy of the detailed calculation
thereof.  The Executive will then be entitled to designate the payments or
benefits to be so reduced in order to give effect to this paragraph.  In the
event that the Executive fails to make such designation within ten business days
of notification of the reduction in payments or benefits is required pursuant to
this paragraph, FTD may effect such reduction in any manner it deems
appropriate.

 

7.                                                                                      
Miscellaneous.  This Agreement shall be governed by and construed and enforced
in accordance with the internal laws of the State of Illinois, without giving
effect to the conflicts of laws principles thereof.  The Executive and FTD
consent to jurisdiction and venue in any federal or state court in the City of
Chicago.  This Agreement and the Confidentiality and Non-Competition Agreement
state the entire agreement and understanding regarding the Executive’s
employment with FTD.  This Agreement supercedes and replaces in its entirety the
Letter Agreement.  This Agreement may be amended only by a written document
signed by both the Executive and FTD.  No delay or failure to exercise any right
under this Agreement waives such rights under the Agreement.  If any provision
of this Agreement is partially or completely invalid or unenforceable, then that
provision shall only be ineffective to such extent of its invalidity or
unenforceability, and the validity or enforceability of any other provision of
this Agreement shall not be affected.  Any controversy relating to this
Agreement shall be settled by arbitration in Chicago, Illinois in accordance
with the Commercial Arbitration Rules of the American Arbitration Association,
except as otherwise provided in the Confidentiality and Non-Competition
Agreement.  In the event of any inconsistency between this Agreement and any
personnel policy or manual of FTD with respect to any matter, this Agreement
shall govern the matter.

 

7

--------------------------------------------------------------------------------


 

(Signature page follows)

 

8

--------------------------------------------------------------------------------


 

 

IN WITNESS WHEREOF, the undersigned have hereunto set their hands as of the date
first set forth above.

 

 

 

FLORISTS’ TRANSWORLD DELIVERY, INC.

 

 

 

 

 

By: 

/S/ ROBERT L. NORTON

 

 

 

Its: CEO

 

 

 

 

 

/S/ DANIEL SMITH

 

 

Daniel Smith

 

9

--------------------------------------------------------------------------------
